Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with Thomas W. Kelton on May 20, 2022.
5.	Claim 17 has been amended as follows:
17.  (Currently Amended)  A computing device comprising:
a memory containing non-transitory machine-readable medium comprising machine executable code having stored thereon instructions for performing a method of data backup; and
a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to:
generate a data object from a data stream;
determine, for each multi-threaded put operation used to write the data object to a cloud storage, a number of threads into which the data object is separated for simultaneous transmission to the cloud storage, wherein the number of threads is determined in accordance with a bandwidth of a connection to the cloud storage;
determine a number of multi-threaded put operations for writing the data object to the cloud storage in accordance with the number of threads into which the data object is separated; and
store the data object using the number of multi-threaded put operations into the cloud storage.

REASONS FOR ALLOWANCE
6.	The statement for reasons for allowance for the allowable subject matter for claims 1-20 was previously presented in the Office Action mailed on February 2, 2022.

Conclusion
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        May 21, 2022